Exhibit 10.1



JOINT VENTURE CORPORATION AGREEMENT

THIS AGREEMENT made as of the 28th day of October 2009, between, Geetas Infra, a
wholly owned subsidiary of CMR Power Projects Pvt. Ltd. (“GI”) having an office
at F-107, 6-3-865, Greenlands, Hyderbad-500 016 India and Quadra Energy Systems
Inc. (“QES”), a Belize Corporation having its registered office at No. 5 New
Road P.O. Box 388 Belize City, Belize.



  WHEREAS:



I.      QES is owner of the QES2000 System which is an innovative, secure,
efficient and proven method of converting waste organic materials into
marketable energy products or by-products or an efficient cost effective method
of disposing of waste organic materials in a safe, non-polluting, non toxic
method compatible with all environmental standards as more particularly
described in Schedule “A”.     The QES2000 System has many applications
including, disposal of electronic waste, soil remediation and is designed to
answer the global challenge of waste management of MSW (Municipal Solid Waste),
which includes petrochemical compounds such as plastic waste, green waste, coal
and tires while providing high recycled-content products and usable forms of
power. QES is also owner of the QES gasification system which is an innovative,
secure, efficient and proven method of converting MSW into synfuel suitable for
a gas turbine capable of generating electricity.   II.      GI, is engaged in
the business of seeking new business and project opportunities and assisting in
the development and commercialization of these business or project opportunities
in India;   III.      QES and GI desire to form a Joint Venture Corporation for
the purpose of undertaking the development, distributing, licensing, assembling
and joint venturing the QES2000 Systems or QES2000 waste to energy conversion
Plants or any improved waste to energy systems developed by QES which purpose
may be amended from time to time by the Parties to add additional products and
such other services and products as GI and QES may from time to time unanimously
agree upon (such waste to energy systems and such other products the (“QES2000
Systems”);  

IN CONSIDERATION of the premises and mutual covenants herein set forth and
provided for, the Parties covenant and agree as follows:

      1.1         Organization and Interest of Parties.

      GI and QES agree to incorporate a joint venture corporation (the “Joint
Venture corporation”), which corporation shall is authorized to issue 50,000
common shares or such number of shares as the parties may agree upon. The name
of the corporation shall be QES India PVT. LTD or such other name the Management
Committee may deem proper from

1

--------------------------------------------------------------------------------

time to time. Common Shares of the Joint Venture Corporation shall be issued in
equal numbers to each of the Parties for their respective contributions as set
out in Paragraphs 3.1, 3.2 and 4.1 so that the resulting Interest of the Joint
Venture Corporation shall be as follows:

GI

51 % of issued Common shares

QES 49 % of issued Common shares


     As used herein, "Interest" shall mean, as to each Party, the undivided
percentage interest of such Party in the Joint Venture Corporation as the same
may exist from time to time. The equity share will always remain constant
amongst QES and CMR even if a third party decides to offer equity participation
for any particular project, although in such case(s) the total equity owned by
QES and CMR may be reduced to below 100%

     1.2         Place of business. The principal place of business of shall be
at F-107, 6-3-865, Greenlands, Hyderbad-500 016 India or at such other be
necessary or desirable. The registered office and administrative offices of the
Joint Venture Corporation shall be where the Corporate and Financial records of
the Joint Venture Corporation are kept and initially be at F-107, 6-3-865,
Greenlands, Hyderbad-500 016 India.

     1.3         Term. The Joint Venture Corporation shall commence on the date
of closing as set out in Paragraph 2.14 and shall continue until terminated in
the manner herein provided for Forty (40) Years from the date of Closing.

     1.4         Purposes of the Joint Venture Corporation. The purposes of the
Joint Venture Corporation are:

The Joint Venture corporation will be organized for the purpose of
commercializing the QES2000 waste to energy conversion technology described
under the trade name the QES2000 System, distributing or joint venturing the
QES2000 with or to third parties and establishing an assembly plant for the
assembling of the QES2000 System in India (the “Joint Venture Purpose”) in India
(the “Territory”), and for the purpose of engaging in all activities and
transactions that are necessary in furtherance of that purpose with the ultimate
exit strategy of developing and commercializing the technology. The Joint
Venture Corporation shall not engage in any other activity except as set forth
above. The parties agree that the Joint Venture Corporation shall have the
exclusive distribution rights for India on the terms and conditions set forth in
the Form of Distribution Agreement attached hereto as Schedule B.

For purposes of this Agreement QES2000 waste to energy conversion technology
means all past, present and future models and improvements of the QES2000 System
and/or Inventor owned QES2000 waste to energy conversion technology, proprietary
program modules and components, systems, and subsystems, data, documentation and
text,(regardless of the form in which it exists or the media upon which it
resides) in any stage of actual or anticipated development, including but not
limited to ideas, programs and program modules, routines and subroutines,
procedures, algorithms, design concepts, design specifications (design notes,
annotations, documentation, record and file

2

--------------------------------------------------------------------------------

layouts, memoranda, correspondence, flowcharts, coding sheets and the like)
source code, object code and load modules, programming, program patches and
system designs at all levels and in all formats, end user documentation and any
other type of information or material (in whatever form, whether human or
machine readable and in whatever media) together with all associated
Intellectual Property relating to the QES2000 System waste to energy technology.

     1.5         Fiscal period and books of account. The fiscal period of the
Joint Venture Corporation shall terminate on the 30th day of November in each
year during the term of the Joint Venture Corporation. The Joint Venture
Corporation shall keep true and accurate books of account and records in
accordance with generally accepted accounting principles (GAAP) applied on a
consistent basis.

     1.6         Rights and obligations. The rights and obligations under the
Joint Venture Corporation of each of the Parties to the Joint Venture
Corporation shall be in every case several and not joint or joint and several.
Nothing contained in this agreement shall be deemed to constitute either Party
as the partner, agent or legal representative of the other Party, or to create
any fiduciary relationship between them for any purpose whatsoever. Neither
Party hereto shall have any authority to act for or to assume any obligation or
responsibility on behalf of the other Party.

     1.7         Liabilities. Except as otherwise provided herein, the
liabilities arising out of the Joint Venture Corporation shall be borne by the
Joint Venture Corporation.

     1.8         Business of GI and QES. Except as may be otherwise expressly
provided in this agreement and except with respect to its participation, direct
or indirect, in the Joint Venture Corporation, nothing herein shall be deemed to
restrict in any way the freedom of any Party to conduct as it sees fit any
business or activity whatsoever, provided such business or activity is not in
competition with the business of the Joint Venture Corporation and provided that
no such business or activity shall relate to waste to energy conversion systems
or products or any products or systems similar to the nature of the QES2000
System technology or which are directly competitive with the QES2000 waste to
energy conversion System technologies in India. Notwithstanding anything
contained herein QES shall not prevented from conducting its waste to energy
conversion business operations outside of India

     1.9         Employees of GI and QES. Each of GI and QES hereby covenant and
agree each with the other that it shall not, without the prior written consent
of the other Party, solicitor make offers of employment to, directly or
indirectly, any employees of such other Party or the Joint Venture Corporation.

     1.10      Ownership and copyright regarding the unregistered QES Systems
trademarks. All Software or Product trademarks used or owned by QES in its
business operations, whether registered or not, shall be licensed for use by the
Joint Venture Corporation including any copyrights attaching to the Software in
the “Territory”.

3

--------------------------------------------------------------------------------


2.        Management of the Joint Venture Corporation. 

        2.1 (a)     GI and QES agree that forthwith upon execution of this
agreement, they shall form and constitute a management committee ("Management
Committee") which shall have the responsibility for the general operation,
financial reporting, marketing and sales, administration and arrangement of the
Joint Venture Corporation and shall decide all matters of policy relating to
such business. In particular, the Management Committee shall cause the terms of
this agreement to be implemented and give such directions to the Parties and
Officers of the Joint Venture Corporation as may be necessary from time to time.
The Management Committee may, from time to time, delegate any powers and
responsibilities to any person or persons as it may see fit. The Management
Committee shall be comprised of Four (4) members ("Directors"), of whom Two (2)
shall be appointed by each of GI and QES. The Parties agree that each Party
shall always have equal representation on the Management Committee throughout
the term of the Joint Venture. Each Party shall be entitled, from time to time,
to change its Directors upon written notice to the other Party. Such change of
Directors shall be effective upon receipt of such written notice by the Chairman
of the Management Committee. The Directors shall devote such time and effort as
is necessary for the management of the Joint Venture Corporation and the conduct
of its business in an efficient, thorough, and businesslike manner, devoting
appropriate attention to all matters affecting the conduct of the Joint Venture
Corporation’s business.

       2.1(b)     QES and GI agree that within one month of the closing to have
prepared a Business Plan for the Joint Venture Corporation, which Business Plan
shall be prepared by GI at GI’s sole cost and expense.



  2.2         Consulting Agreements:



The Executive Committee shall appoint a representative of GI as President (the
“President”) and another representative as Chief Technical Officer of the Joint
Venture Corporation and the Joint Venture Corporation shall establish such other
management positions as the Executive Committee shall deem appropriate from time
to time. The President and Chief Technical Officer shall be under fiduciary
duties to conduct the day to day business affairs of the Joint Venture
Corporation in accordance with the directions of Executive Committee and in the
best interests of the Joint Venture Corporation, including the safekeeping of
all Joint Venture Corporation property and the use thereof for the exclusive
benefit of the Joint Venture Corporation. The President and/or Chief Technical
Officer may be removed by the Executive Committee for “good cause”, which for
purposes of this Agreement shall be limited to an act relating to the business
of the Joint Venture Corporation which constitutes fraud, gross negligence, a
willful violation of fiduciary duty, a willful usurpation of an opportunity of
the Joint Venture Corporation, willful misconduct, or a willful failure to
follow directions of the Management Committee. The removal of the President
and/or Chief Technical Officer shall be effective upon written notice from Three
(3) Directors of the Management Committee. Following removal of the President
and/or Chief Technical Officer, a new President and/or Chief Technical Officer
may be appointed by the Executive Committee. At any time when there is no
President and/or Chief Technical Officer, the President’s and/or Chief Technical
Officer’s responsibilities shall be vested in Executive Committee. The
Director’s appointed shall devote such time and effort as is

4

--------------------------------------------------------------------------------

necessary for the management of the Joint Venture Corporation and the conduct of
its business in an efficient, thorough, and businesslike manner, devoting
appropriate attention to all matters affecting the conduct of the Joint Venture
Corporation’s business.

     2.3         Non-Competition; Non-Interference; Non-Solicitation. As a
significant inducement to QES to enter into and perform its obligations under
this Agreement, GI agrees as follows:

     (a) Covenant Against Competition. GI agrees not to reverse engineer the
QES2000 System and acknowledges that (i) the principal business and QES2000
System of QES is being licensed for the Territory into the Joint Venture
Corporation; (ii) QES is the owner of the QES2000 Systems technology and
Business; (iii) the QES Business is, in part, national and international in
scope; (iv) GI shall have access to QES’s technology and will have and will
continue to have access to the confidential and business affairs and proprietary
information of QES and the Joint Venture Corporation not readily available to
the public (including QES’s and Inventor’s technology, methods of doing business
and supplier and customer information) (collectively, "Confidential
Information"); (v) such information is the property of QES and the Joint Venture
Corporation and that the continued success of the Joint Venture Corporation
depends in large part on keeping this information from becoming known to its
competitors; (vi) the agreements and covenants of GI and contained in this
Paragraph 2.3 are essential to the business and goodwill of the Joint Venture
Corporation and QES would not have entered into this Agreement and entered into
the Joint Venture Corporation but for the covenants and agreements set forth in
this Paragraph 2.3 Accordingly, GI covenants and agrees that:

     (b) During the period commencing on the Closing Date and ending Five (5)
years following the Closing Date (the "Restricted Period"), GI or any of its’
Subsidiaries or Affiliates (but excluding any individual who is not employed by
any of the foregoing) (each, a "Restricted Person") shall not (A) directly or
indirectly, own, operate, manage, control, participate in, consult with, advise,
permit its or his name to be used by, provide services for, lease, or in any
manner engage in (including by it or himself, in association with any Person, or
through any Person) any business that manufactures or sells any products or
provides any products or systems which may be used as substitutes or are
comparable to or are otherwise in competition with any products, systems or
services provided by the Joint Venture Corporation or in the business of the
Joint Venture Corporation anywhere in the Territory or in any other place where
the Joint Venture Corporation conducts or intends to conduct business, as such
businesses exist or are proposed as of the Closing Date or logical extensions
thereof (collectively, "Covered Activities"); or (B) become interested in any
such Person or Firm which engages in any Covered Activities as a partner,
shareholder, principal, agent, consultant or in any other relationship or
capacity; provided, however, that notwithstanding the above, a Restricted Person
may own, directly or indirectly, solely as an investment, securities of any such
Firm or corporation which is traded on any national securities exchange or
NASDAQ if the Covered Person is not a controlling person of, or a member of a
group which controls, such firm or corporation, does not, directly or
indirectly, own Five percent (5%) or more of any class of securities of such
Person and has no active participation in the business of such Person or
Corporation.

5

--------------------------------------------------------------------------------

     (c) At all times after the date hereof, each Restricted Person shall keep
secret and retain in strictest confidence, and shall not use for his benefit or
the benefit of others, all Confidential Information including information with
respect to (i) the QES System technology, (ii) prospective facilities, (ii)
sales figures, (iii) profit or loss figures, and (iv) customers, clients,
suppliers, sources of supply and customer lists and shall not disclose such
Confidential Joint Venture Corporation Information or the QES System technology
to anyone outside of the Joint Venture Corporation except with the express
written consent of the Joint Venture Corporation and except for Confidential
Joint Venture Corporation Information which is at the time of receipt or
thereafter becomes publicly known through no wrongful act of a Restricted
Person.

     (d) (A) the covenants set forth in Section 2.3 are reasonable in
geographical and temporal scope and in all other respects, (B) QES would not
have entered into this Agreement and the Joint Venture Corporation but for the
covenants of each Restricted Persons contained herein, and (C) the covenants
contained herein have been made in order to induce QES to enter into this
Agreement and the Joint Venture Corporation and for which the Joint Venture will
receive substantial benefit.

     (e) If, at the time of enforcement of the covenants contained in Paragraph
2.3 (b), a Court shall hold that the duration, scope or area restrictions stated
therein are unreasonable under circumstances then existing, the Parties agree
that the maximum duration, scope, or area reasonable under such circumstances
shall be substituted for the stated duration, scope or area.

     (f) Rights and Remedies upon Breach. If a Restricted Person breaches, or
threatens to commit a breach of, any of the provisions of Paragraph 2.3(a) (the
"Restrictive Covenants"), QES and the Joint Venture Corporation shall have the
following rights and remedies (upon compliance with any necessary prerequisites
imposed by law upon the availability of such remedies), each of which rights and
remedies shall be independent of the other and severally enforceable, and all of
which rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Joint Venture Corporation and/or QES under
law or in equity:

     (g) The right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond) by any court having equity jurisdiction,
including the right to an entry against the Restricted Person of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants, it being acknowledged and agreed that the Restricted Person has, and
has had, access to Confidential Joint Venture Corporation and QES Information
and Work Product and that any breach or threatened breach of the Restrictive
Covenants will cause irreparable injury to the Joint Venture Corporation and QES
and that money damages will not provide an adequate remedy to the Joint Venture
Corporation.

     (h) The right and remedy to require the Restricted Person to account for
and pay over to the Joint Venture Corporation all compensation, profits, monies,
accruals, increments or other benefits (collectively, "Benefits") derived or
received by it as the result of any transactions constituting a breach of the
Restrictive Covenants, and the Restricted Person shall account for and pay over
such Benefits to the Joint Venture Corporation.

6

--------------------------------------------------------------------------------

     (i) In the event of an alleged breach or violation by the Restricted Person
of Paragraph 2.3(a), the Restricted Period shall be tolled during the period of
such breach until such breach or violation has been duly cured.

     2.4         Meetings and notice. A Party may, by giving at least Seven (7)
days' written notice sent by prepaid mail or delivered personally to each
Director, summon a meeting of the Management Committee at a place and time to be
set out in the notice; provided that a meeting may be held on shorter notice or
without notice. A notice summoning a meeting will describe in reasonable data
the matters proposed to be discussed at such meeting as no other matters will be
discussed without the consent of all Directors of each Party. A Party or
Director may have a reasonable number of advisors present at any meeting. Board
meetings may be held by telephone, videoconference or any other means of
contemporaneous communication so long as all Directors taking part in a meeting
so held are able to hear each other at all times.

     2.5         Quorum. A quorum for any meeting of the Management Committee
shall consist of a minimum of Two (2) Directors with One (1) Director of each
Party present and no business shall be transacted at any meeting unless a quorum
is present throughout the meeting. A meeting of the Management Committee at
which a quorum is present shall be competent to exercise all or any of the
authority, power and discretion bestowed upon the Management Committee by this
agreement. Board meetings may be held by telephone, videoconference or any other
means of contemporaneous communication so long as all Directors taking part in a
meeting so held are able to hear each other at all times. Participation by a
Director or his or her proxy at a meeting by such means shall be deemed to
constitute presence of such director or his or her proxy at the meeting.

     2.6         Voting. All matters to be determined at a meeting of the
Management Committee shall be decided by the majority vote of the Directors
present in person or present at any meeting in the format approved by the
Management Committee. All matters so determined will be binding upon the
Parties.

     2.7         Bank Account for the Joint Venture Corporation: The Joint
Venture Corporation shall open a bank account for the purposes of the Joint
Venture Corporation requiring Two (2) signatures with the Bank of America or
such other Bank as the Executive Committee may agree from time to time with each
Party to the Joint Venture Corporation designating a signing authority.
Throughout the term of the Joint Venture each party shall have equal signing
authority on the Joint Venture Corporation’s bank account. All payments made to
the Joint Venture Corporation by GI and all revenues of the Joint Venture
Corporation generated from the business operations of Joint Venture Corporation
shall be deposited to such bank account.

     2.8         Matters Requiring Unanimous Approval. On the following matters
of major concern to the Joint Venture Corporation, action shall only be taken
pursuant to Consent in

7

--------------------------------------------------------------------------------

the form of resolutions adopted by a unanimous vote or consent of all of the
Directors of the Joint Venture Corporation:

(a)      Approval of any agreements, documents or other arrangements between or
involving any affiliate or employee of the Joint Venture Corporation thereof, as
well as any amendment, consent or waiver with respect to such arrangements.  
(b)      Approval of, and amendment to, any budgets, assessments or financial
plans.   (c)      Approval of any merger into or with or acquisition of all or
part of the business of another person or third Party.   (d)      Any sale,
transfer, license or Joint Venture of the QES2000 Systems Technology or
business.   (e)      All transactions regarding buildings and land, including
the lease, purchase, sale and mortgage thereof.   (f)      Providing loans,
guarantees, or other extensions of credit other than in the ordinary course of
business.   (g)      Liquidation, dissolution, winding up or voluntary
bankruptcy of the Joint Venture Corporation.   (h)      Change in the Business
Plans.   (i)      Any change in the location of the Registered or Administrative
Offices of the Joint Venture Corporation   (j)      Any material change in the
business of the Joint Venture Corporation.   (k)      The borrowing of funds by
the Joint Venture Corporation.  

All disputes in connection with this agreement or the formal contract or a
deadlock of the above matters shall be decided by the American Arbitration
Association, in an arbitration proceeding in accordance with its then prevailing
rules applicable to commercial arbitrations. The arbitration shall take place in
Las Vegas of the State of Nevada, and the decision of the arbitrator(s) shall be
binding and final upon the Parties, and its decision shall be enforceable as a
judgment in a court of competent jurisdiction. The cost of such arbitration
shall be shared equally between the Parties hereto, except that each Party shall
pay its own attorney and witness fees unless the arbitrator determines that a
Party has acted in bad faith, in which event the entire cost of the arbitration,
including the reasonable attorney fees of the prevailing Party, shall be borne
by the Party determined by a majority of the arbitrators to have acted in bad
faith.

     2.9         Expenses and Director Compensation. All costs and expenses
incurred by the Management Committee in connection with the carrying out of the
terms of this

8

--------------------------------------------------------------------------------

agreement or the management of the Joint Venture Corporation shall be borne by
the Joint Venture Corporation.

     2.10     Chairman. At the first meeting of the Management Committee and
thereafter after the first meeting thereof in each fiscal period of the Joint
Venture Corporation, a Chairman, who shall be appointed from among the Directors
of the Management Committee, shall hold office until the next annual appointment
of a Chairman. The Chairman shall preside at all meetings at which he is present
and, in his absence, another Director selected shall preside as Chairman of that
meeting.

     2.11     Written consent in lieu of meeting. A decision on any matter
evidenced by the consent in writing of a majority of Directors shall be as valid
as if it had been decided at a duly called and held meeting of the Management
Committee. Each decision consented to in writing may be in counterparts, which
together shall be deemed to constitute one decision.

     2.12     Other procedures. The Management Committee may make such other
rules governing procedure at its meetings as it may decide provided that if any
such rule is inconsistent with any provision of this agreement this agreement
shall apply to the exclusion of such rule.

     2.13     Financial Statements and Reporting. The Management Committee shall
cause to be prepared and shall deliver to the Parties audited financial
statements for the fiscal year end and quarterly financial statements which have
been reviewed by an accredited Auditor who meets SEC reporting requirements and
such other financial information concerning the Joint Venture Corporation as the
Parties may agree.

     2.14     Closing Date: The Closing of the transactions contemplated in the
Agreement (the “Closing”) shall take place on the 30th day of October 2009 or so
soon thereafter as practical following the execution of this Agreement. The date
on which the Closing occurs shall be referred to herein as the Closing Date (the
“Closing Date”).

     2.15     Conditions to Closing. The obligations GI and QES to close the
transactions contemplated by this Agreement are subject to the satisfaction at
or prior to the Closing of each of the following conditions precedent (any or
all of which may be waived by GI or QES in writing)

(a)      Truth and accuracy of representations and warranties and performance of
all obligations by the Parties;   (b)      Satisfactory conclusion of due
diligence investigation;   (c)      Agreement on Business Plans;   (d)     
Finalization and execution of all documents set forth below under Documentation
set forth in Paragraphs 10 and 11 in form and substance satisfactory to the
Parties;  

9

--------------------------------------------------------------------------------

(e)      No litigation or governmental proceeding pending or threatened against
GI and/or QES;   (f)      Approval of the Boards of Directors of GI and QES;  
(g)      Receipt of any needed regulatory approval; and            
2.16     Documentation from GI   (a)    Organizational Resolutions of the Board
of Directors of GI and (setting forth the organizational Board resolutions);  
3.      Contributions to the Joint Venture Corporation

          3.1     Contributions of GI. The contribution of GI to acquire a Fifty
One Per Cent (51%)Interest in the Joint Venture Corporation shall be the GI’s
requirement to purchase one QES2000 System on the terms agreed to by the
Parties. QES shall provide such technical support as requested by GI prior to
the closing of the purchase of the QES2000 System by GI.

          3.2     Ownership to the QES 2000 System Technologies. QES licenses
for a term of 40 years for the Territory unto the Joint Venture Corporation,
QES’s technology and agrees to provide such technical support as required by GI
from time to time.

          (a)      All of QES’s intellectual property used in connection or in
conjunction with the waste to energy conversion business.     (i)      All of
QES’s unregistered or registered trademarks including goodwill associated
therewith.     (ii)      All trade secrets of QES owned or used in connection or
in conjunction with the conduct of the QES2000 System’s business, including, but
not limited to, discs, designs, files, drawings, data, source codes, logic
diagrams, data and related documentation, and all similar property of any
nature, tangible or intangible, owned or used in connection or in conjunction
with QES’s business and all copyrights, engineered specifications of the QES2000
System, designs, inventions, patents or proprietary methods.     (iii)      All
mask works and all applications, registrations, certifications, URL’s and
renewals in connection therewith, and all confidential business information
(including ideas, research and development, proprietary know-how, formulas,
techniques, methods, technical data, designs, drawings, specifications,
potential customer information, suppliers and vendor lists, pricing and cost
information, and business and marketing  

10

--------------------------------------------------------------------------------

    plans and proposals and all computer software (including data and related
documentation) developed by or owned by QES and the Inventor and which relate or
used in connection or in conjunction with the QES2000 Systems technology.      
(iv)      The Invention licensed for the Territory being the QES2000 System and
Technology including all research, developments, software, engineering and
design drawings, source codes, studies and reports and all information whether
oral or written of QES and the Inventor relating to the QES2000 System. GI
acknowledges that the QES2000 Systems technology is being licensed without
warranty or representation of any kind from QES and without limitation that a
patent will issue for the QES2000 System in the Trade Mark and Patent Office of
the United States of America or India or in any other country or jurisdiction.  
    (v)      The QES2000 System technology licensed to the Joint Venture
Corporation includes each proprietary product or service developed,
manufactured, marketed or sold in or as a part of the QES business at any time
since inception and any product or service currently under development by QES
and/or the Inventor used or to be used in connection with the QES2000 System
business or technology.   4.      Contribution of QES to the Joint Venture
Corporation shall be as follows:     (1)      Prior to the establishment of an
assembly Plant in India by the Joint Venture Corporation to deliver and install
a QES2000 System or QES2000 Plant to the Joint Venture Corporation at a
distributor prices set out in Schedule A in accordance with the QES2000 System
specifications.     (2)      To deliver to the Joint Venture Corporation Waste
to Energy Patented Technologies including all future upgraded versions if any.  
  (3)      To Deliver the Basic Engineering Package for the QES2000 System.    
(4)      To provide Technical Support as required from time to time.     (5)   
  To provide Management Services and all other required Support as needed.   5. 
    Obligations of the Parties     5.1         Obligations of QES. The
obligations of QES in carrying out the purposes of the Joint Venture Corporation
in addition to such obligations as the Management Committee may from time to
time determine are:     (1)      to undertake the development of special
applications of the QES2000 System.  

11

--------------------------------------------------------------------------------

(2)   to maintain the existing QES2000 System and develop upgraded or newer
versions of the QES2000 System and Programming so as to maintain a technological
lead over existing competitors or future competitors.              5.2       
Obligations of GI.     (1)   to determine the scope of the potential market for
the QES2000 System in the Territory and to exploit its business contracts to
market the QES2000 System and to assist the Joint Venture Corporation in the
marketing of the QES2000 System in the Territory.  

           (2)   to source potential financing for the business operations of
the Joint Venture Corporation. Conducting preliminary surveys and exploring
possibilities to install a possible number of QES2000 Systems and preparing
feasibility reports with the technical help of QES by identifying potential /
feasible clients/ location i.e. Industrial Estates, Municipalities etc.     (3) 
Sourcing of all required licenses / permissions / approvals from competent
authorities to successfully install QES2000 Systems or QES2000 Plant in India.  
  (4)   Negotiating with Companies / Individuals / Engineering Contractors /
Consultants etc / respective State Government(s) to have basic infrastructure /
waste supply / product sales etc. and for successful installation of QES2000
Systems or QES2000 Plants.   (5)   Securing long term Product Purchase
Agreements and Fuel Supply Agreements wherever applicable required.          
(6)   Identification and acquisition of land(s) from time to as required.  
      (7)   Engineering, Construction and Operations support including
recruitment of enough labor for successful erection and operation of the
QES2000Plant(s) / or QES2000 Systems.



           (8)    Inviting / structuring Strategic Local Partners for successful
development of the QES2000 Plants.        (9)     Management and other required
support as needed.   5.3        GI and QES acknowledge to one another that each
respectively intends to perform its obligations as specified in this agreement
and to proceed in good faith to perform such obligations. Also the Parties agree
to act reasonably in exercising any discretion, judgment, approval, or extension
of time which may be required to effect the purpose and intent of this



              12

--------------------------------------------------------------------------------

agreement. Whenever the approval or consent of a Party is required under this
agreement, such consent shall not be unreasonably withheld or unduly delayed.

6.      Marketing of the Products     6.1   Marketing. The obligations of the
Parties with respect to the marketing of the QES2000 System shall be as set
forth in Paragraph 5. All expenses reasonably and evidenced by invoices incurred
by either Party or the Joint Venture Corporation with respect to the fulfillment
of such obligations, including, without limitation, travel expenses shall be
paid by the Joint Venture Corporation.   7. Distribution of net revenue of the
Joint Venture Corporation   After the Management Committee determines what cash
reserves are required and necessary for the future business operations of the
Joint Venture Corporation, all revenues howsoever received or generated by the
Joint Venture Corporation during any quarter of the fiscal period of the Joint
Venture Corporation, after payment of Joint Venture Corporation expenses and
provision for taxes for the quarter, shall be allocated as follows:  

         (a)    Fifty One Per Cent (51%) to GI         (b)    Forty Nine Per
Cent (49%) to QES  

8.      Representations and Warranties     8.1    Representations and warranties
of GI. GI hereby represents and warrants as follows: (1) that it has full right,
power and authority to enter into and carry out this Agreement and has been and
is on the date of this agreement duly authorized by all necessary and
appropriate corporate or other action to execute this agreement;    (2) that it
has no prior commitments, arrangements or agreements with any other person which
might interfere with, or preclude the carrying out of its obligations under this
agreement, and   9.1     Full Disclosure. The information prepared or furnished
by or on behalf of QES and GI in connection with any QES or GI Documents or
Related Documents (including the information contained in any Financial
Projections or Disclosure Document), does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein and in light of the circumstances when made, and are not
misleading. All facts known to QES and GI, material to an understanding of the
financial condition, business, property or prospects of the Joint Venture
Corporation taken as one enterprise have been disclosed to the other party. The
foregoing representations shall be limited to GI and QES’s knowledge with
respect to any reports or information furnished and not reports or information
furnished by a third Party unless such third Party has been engaged by either
party to prepare such information for or on behalf of the other party.  
9.2     Representations and warranties of QES. QES hereby represents and
warrants as follows:  

13

--------------------------------------------------------------------------------

     (1) that it has full right, power and authority to enter into and carry out
this agreement and has been and is on the date of this agreement duly authorized
by all necessary and appropriate corporate or other action of execute this
agreement.

     (2) that it has no prior commitments, arrangements or agreements with any
other person which might interfere with, or preclude the carrying out of its
obligations under this agreement, and

     9.3     Survival of Representations and Warranties. All representations and
warranties of the joint venture Parties and the Joint Venture Corporation shall
be true and complete as of the closing and shall survive the closing and if any
of the representations and warranties of a Party above are not accurate in all
material respects, when made, then such Party shall be in material breach of the
Agreement.

10.      Closing Executed Documentation     (a)      Organizational Resolutions
of the Board of Directors of GI (setting forth the organizational Board
resolutions);   11.      Closing Execution from QES.     (a)      Organizational
Resolutions of the Board of Directors of QES (setting forth the organizational
Board resolutions); and license agreement for the QES2000 System for the
Territories All mask works and all applications, registrations, certifications
and renewals in connection therewith, and all confidential business information
(including ideas, research and development, know-how, fuel formulations,
formulas, techniques, technical data, designs, drawings, specifications,
customer, supplier and vendor lists, pricing and cost information, and business
and marketing plans and proposals and all computer software (including data and
related documentation) developed or owned by GI and the Inventor.     (b)     
Trade mark Licensing Agreements for QES2000 System.   12.         Maintenance
and Transfer of Interests.             12.1     Maintenance of interests. It is
the intent of the Parties hereto that their respective Interests in the Joint
Venture Corporation be maintained at all times, Provided however QES shall be
entitled to assign its interest in this Agreement to a third Party.

13.         Default and Termination              13.1     Events of default. For
the purposes of this agreement, default by a Party hereto shall be deemed to
have occurred in each of the following instances, namely:

14

--------------------------------------------------------------------------------

     (1) if a Party shall refuse or omit to do any act or undertaking required
to be done or completed pursuant to the terms of this agreement within 30 days
of receiving written notice from the other Party specifying the non-compliance;

     (2) if the Party or all of its Directors shall fail to attend Three (3)
consecutive meetings of the Management Committee after having received the
required notice of such meetings;

     (3) if the Party should dispose of or attempt to dispose of all or any part
of its Interest without complying with the terms and conditions of this
agreement, subject to paragraph 12.1;

     (4) if the Party defaults under any of the covenants contained in any
document required to be executed in order to carry out the terms of this
agreement, whether or not such Party is in default hereunder, unless such
default has been duly waived or cured;

     (6) if an effective order is made or resolution passed for the winding up
of the Party;

     (7) if a Party becomes insolvent or makes an authorized assignment for the
benefit of its creditors or commits any voluntary or involuntary act of
bankruptcy;

     (8) if any execution, extent, attachment, distress or other process of any
court is made or attaches to the Interest of a Party in the System or the Joint
Venture Corporation and any such execution, extent, attachment, distress or
other process is not satisfied within 30 days;

     (9) if a Receiver is appointed in respect of any of the assets of a Party
including, without limitation, its Interest in the System or the Joint Venture
Corporation;

     (10) if a Party makes a sale in bulk of its assets, and

     (11) if a Party ceases or threatens to cease to carry on its business or
its participation in the Joint Venture Corporation.

     13.2     Action in case of default.

If either Party should be in default, pursuant to the provisions of paragraph
13.1, at the unfettered discretion of Non-defaulting Party, this Agreement shall
be terminable immediately if the Non-defaulting Party has given the Defaulting
Party written notice of material breach or default by such Party (such notice to
explain the alleged breach in reasonable detail) and the Defaulting Party fails
to cure such breach within thirty (30) days of receipt of such notice; the
Defaulting Party shall immediately offer all of its Interest in the Joint
Venture Corporation to the Non-defaulting Party as provided herein:

     (1) the Party required to dispose of all of its Interest shall offer such
Interest to the other Party ("Offeree") by notice in writing, which notice shall
state the price and the other terms and conditions upon which the Offeror
desires to dispose of its Interest; if no such offer has

15

--------------------------------------------------------------------------------

been made within Fifteen (15) days after such default, the Offeror shall be
deemed to have offered its Interest to the Offeree for a purchase price payable
in cash, equivalent in value to the Cash Contribution of GI;

     (2) the Offeree shall at its option have the right for a period of Thirty
(30) days after receipt of such notice to purchase the Interest offered at the
price and on the terms and conditions specified in the notice and shall exercise
such right by accepting the offer in writing and by payment of the purchase
price to the Offeror against delivery of all documents necessary to convey the
Interest of the Offeror;

     (3) in the event that the purchase of the Interest being sold shall not
have occurred in accordance with the provisions of subparagraphs (1), and (2)
hereof, the Offeree shall be entitled, within Fifteen (15) days after the last
day on which such purchase could have occurred, to terminate this agreement by
giving not less than Seven (7) days written notice to the Offeror and the Joint
Venture Corporation shall be dissolved and liquidated pursuant to Paragraph
14(b).

14.      General Termination Rights.     (a)      This Agreement may be
terminated (“Termination”) upon the mutual agreement of the Parties in writing.
    (b)      Liquidation       (i) At the expiration of the Joint Venture Term,
or in the event that the Joint Venture Term is earlier terminated pursuant to
any provisions of this Agreement, the Joint Venture Corporation shall be
dissolved and liquidated pursuant to this Paragraph 14(b). The Executive
Committee shall appoint a liquidation committee to represent the Joint Venture
Corporation in all matters concerning the liquidation of the Joint Venture
Corporation’s assets in accordance with applicable laws and regulations. The
Liquidation Committee shall have the rights, powers and duties conferred by this
Agreement and by applicable law. The Liquidation committee shall be composed of
Two (2) members. Each of GI and QES shall appoint one member to the Liquidation
committee who have the authority to appoint one lawyer and certified public
accountant to act as advisors to the Liquidation committee.    (ii) The
Liquidation Committee shall conduct a thorough examination of the Joint Venture
Corporation's assets and liabilities and formulate a liquidation plan that will
provide for the orderly discharge of the liabilities of the Joint Venture
Corporation and reasonable maximization of the value of the assets of the Joint
Venture Corporation. The liquidation plan shall be approved by the Executive
Committee and shall ensure that the Parties have substantially equal opportunity
with third Parties to bid for or purchase all or a portion of the Joint Venture
Corporation's assets, provided that such opportunity need not be afforded to any
Party whose breach was the basis for termination under Paragraph 13 hereof. All
Parties participating in the bidding for the purchase of the Joint Venture
Corporation's assets shall be entities legally qualified to be engaged in the
business activities of the Joint Venture Corporation. The purchase procedures
shall further comply with all the relevant mandatory requirements under
applicable laws.  

16

--------------------------------------------------------------------------------

     (iii) All proceeds from the disposition of the assets of the Joint Venture
Corporation pursuant to this Paragraph 14 shall be applied to effect payments in
the following order of priority:

     (A) the liquidation costs and expenses, including reasonable remuneration
payable to members of the liquidation committee who are not employees, officers
or directors of a Party or the Joint Venture Corporation;

     (B) salaries, insurance premiums or welfare expenses due and payable to
employees of the Joint Venture Corporation;

     (C) taxes and other government charges due and payable;

     (D) all other outstanding liabilities of the Joint Venture Corporation; and

     (E) the Parties in proportion to their respective shares of the Registered
Capital.

15.       Indemnification

     15.1 To the extent that a Party suffers any direct, indirect, incidental,
consequential or exemplary damages as a result of its participation in the Joint
Venture Corporation, unless due to its own negligence or willful act or
omission, the other Party shall indemnify and save such Party harmless from any
and all claims, demands, damages, actions, suits, liabilities and losses of any
kind or character on account of damages or losses to persons or property, from
any cause or casualty arising out of or in connection with the performance of
this agreement.

     15.2 Each of the Parties shall indemnify and hold harmless the other, and
each director, officer, employee, agent and representative of such other Party,
from and against any and all losses, claims, damages and liabilities arising out
of any negligence or willful act or omission of such representatives of such
indemnitor, done or undertaken in connection with the Joint Venture Corporation,
unless pursuant to authorization expressly granted herein or by other express
agreement in writing between the Parties.

16.       Confidentiality

     During the term of the Joint Venture Corporation and after the termination
or other dissolution thereof for any reason, both Parties shall treat all
information that they may have acquired in relation to each other and the Joint
Venture Corporation as strictly confidential. Each Party shall use the same
degree of care to avoid the disclosure of confidential data and information of
the other Party or the Joint Venture Corporation as it uses to protect its own
confidential data and information. The obligations undertaken by the Parties
hereto pursuant to this paragraph shall not apply to any data or information
which are or become in the public domain, other than in consequence of the
willful or negligent act or omission of either of the Parties hereto or its
employees, or which are developed independently from this agreement, or which
are rightly obtained from third Parties. The obligations contained in this
paragraph shall survive termination of this agreement and/or the sale of the
Interest by either or both of the Parties hereto.

17

--------------------------------------------------------------------------------



17.         Relationship of the Parties



If for any reason whatsoever, any term or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, be
invalid or unenforceable, all other terms and conditions of this Agreement shall
not be affected thereby and each term and condition of this Agreement shall be
separately valid and enforceable to the fullest extent permitted by law.

18.          Further Assurances.

The Parties shall with reasonable diligence do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions.

19.         Counterparts

This Agreement may be executed in several counterparts and delivered by
facsimile, each of which will be deemed to be an original and all of which will
together constitute one and the same instrument.

20.         Construction.

The Parties hereto acknowledge that their respective legal counsel have reviewed
and participated in settling the terms of this Agreement and that any rule of
construction to the effect that any ambiguity is to be resolved against the
drafting Party, including the rule or doctrine of contra proferentum, shall not
be applicable in the interpretation of this Agreement.

21.         Entire Agreement.

     This Agreement (including the schedules hereto) constitutes the entire
Agreement of all the Parties with respect to the subject-matter hereof and
supersedes all prior agreements understandings, negotiations and discussions,
whether oral or written. There are no representations, undertakings or
agreements of any kind between all the Parties respecting the subject matter
hereof except those contained in this Agreement.

22.         Severability.

     If any provision of this Agreement is determined to be invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part of such provision and the remaining part
of such provision and all other provisions of this Agreement shall continue in
full force and effect.

23.         Force Majeure.

     If either Party hereto is at any time either during this Agreement or
thereafter prevented or delayed or that could not have been unreasonably
foreseen and prevented by means reasonable available to it, and that occurred
without such Party’s fault or neglect in

18

--------------------------------------------------------------------------------

complying with any provisions of this Agreement by reason of strikes, walk-outs,
labor shortages, power shortages, fires, wars, acts of God, earthquakes, storms,
floods, explosions, accidents, protests or demonstrations by environmental
lobbyists or native rights groups, delays in transportation, breakdown of
machinery, inability to obtain necessary materials in the open market,
unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay. A Party shall within
three calendar days give notice to the other Party of each event of force
majeure under this section, and upon cessation of such event shall furnish the
other Party with notice of that event together with particulars of the number of
days by which the obligations of that Party hereunder have been extended by
virtue of such event of force majeure and all preceding events of force majeure.

24.         Time is of the Essence: Time is of the essence to this Agreement

25.         Notices.

     Any notice or other writing required or permitted to be given under this
Agreement or for the purposes of this Agreement (referred to in this section as
a "notice") to any Party shall be sufficiently given if delivered personally, or
if sent by prepaid registered mail or if transmitted by fax or other form of
recorded communication tested prior to transmission to such Party at the address
first stated for the relevant Party below or at such other address as the Party
to whom such writing is to be given shall have last notified in writing to the
Party giving the same in the manner provided in this section. Any notice
delivered to the Party to whom it is addressed as provided in this section shall
be deemed to have been given and received on the day it is so delivered at such
address, provided that if such day is not a Business Day then the notice shall
be deemed to have been given and received on the Business Day next following
such day. Any notice mailed to the address and in the manner provided for in
this section shall be deemed to have been given and received on the fifth
Business Day next following the date of its mailing. Any notice transmitted by
fax or other form of recorded communication shall be deemed given and received
on the first Business Day after its transmission.



  Notices:



           for GI:

          Address:  F-107, 6-3-865, Greenlands, Hyderbad-500 016 India



  for QES:



           Address: 6130 Elton Avenue Las Vegas, Nevada, 89107

19

--------------------------------------------------------------------------------

26.        Transfer of Interests, Except as provided below or in Paragraph 13
neither QES or GI shall sell, transfer or assign their respective interests or
any part thereof in the Joint Venture Corporation without the written consent of
the other Party.

27.        Headings. The captions and headings used herein are for convenience
of reference only and are not to be construed in any way as material terms or be
used to interpret the provisions of this Agreement.

28.         Waiver and Modification.

     Failure by either Party to enforce any provision of this Agreement shall
not be deemed a waiver of future enforcement of that or any other provision. Any
waiver, amendment or other modification of any provision shall be effective only
if in writing and signed by the Parties.

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
Effective Date set forth above.



Quadra Energy Systems Inc.
By:





/s/ Rosemary Samuels Oct. 28, 2009
_______________________________





Geetas Infra
By:





/s/ Srirama Raju Oct. 28, 2009
_______________________________



20

--------------------------------------------------------------------------------

This is Schedule “A” and forms part of that certain Agreement dated the 28th day
of October 2009 and entered into by Gretas Infra and Quadra Energy Systems Inc.

QES2000 SYSTEM contains the following components

QES2000 Conversion Unit Factory steel platform construction Loading System
Unloading Conveyor with magnetic separator Belt Conveyor (15m) Air Pollution
Control System Waste water tank and treatment System QES System Installation and
QES Piping Central control system Conversion system via acid cleaning, air
separation, and filtration to purify carbon black to high quality NT220 or NT330
priced at $1,300 per ton as at 2009-1-31 ( needed for MSW and tires only )


QES2000 SYSTEM PLANT contains the following components

QES 2000 System                          QES 2000 Converter Unit                
         Factory steel platform construction                          Loading
System                          Unloading Conveyor with Magnetic                
         separator                          Belt Conveyor (15m)                
         Waste water tank and treatment System                          Air
Pollution Control System                          QES System Installation and
Piping                          Central control system                        
 Conversion system via acid cleaning, air                          separation,
and filtration to purify carbon                          black to high quality
NT220 or NT330                          priced at $1,300 per ton as at 2009-1-31
Additional Equipment                          Scale Weight Equipment            
             Breaking machine with conveyor                          Magnetic
and Screen Selecting system                          Oil storage tank and pump  
                       Carbon Black grinding system Design and Installation cost
                         Equipment Layout Design Optional Equipment            
             Precious metal refining system


 

21



--------------------------------------------------------------------------------



22

--------------------------------------------------------------------------------